Citation Nr: 0014452	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for Nicotine Dependence.

2.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to Nicotine Dependence.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1. There is no medical evidence of current nicotine 
dependence, or of nicotine 
dependence in service.

2. There is no there medical evidence of record showing a 
causal relationship 
between the veteran's CAD and cigarette smoking during 
service.

3.  There is no medical evidence of a nexus between the 
veteran's CAD, which was first shown decades after service, 
and any incident of active duty.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
entitlement to service 
connection for nicotine dependence.  38 U.S.C.A. § 5107(a) 
(West 1991)

2. The veteran has not submitted a well grounded claim of 
entitlement to service 
connection for CAD, including as secondary to tobacco use or 
nicotine dependence acquired in service.  38 U.S.C.A. § 
5107(a) (West 1991)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the veteran claims entitlement to 
service connection for both Nicotine Dependence and CAD.  He 
states that he began smoking while on basic training in 1950 
and that he continued to smoke until 1992 when informed that 
his health was in jeopardy.  He argues that his nicotine 
dependence and cigarette use has led to the CAD.  Therefore, 
he feels service connection should be established for both 
CAD and nicotine dependence.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).  Arteriosclerosis 
and cardiovascular disease will be presumed to have been 
incurred in service if manifested to a 10 percent degree of 
disability within one year of a veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient. 
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); see also 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 
604 (Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For cases filed after June 9, 1998, 38 U.S.C.A. § 1103 
provides that service connection may be granted only if a 
tobacco-related disability was manifest during service or to 
the requisite degree of disability within any applicable 
presumptive period.  For cases, such as this one, filed on or 
before that date, the limitations of 38 U.S.C.A. § 1103 do 
not apply.  Accordingly, in this case, service connection may 
be granted for tobacco-related disability on the basis that 
such disability is secondary to nicotine dependence that 
arose from a veteran's tobacco use during service.  
VAOPGCPREC 19-97 (May 1997).

A determination as to whether service connection is warranted 
for disability or death attributable to tobacco use 
subsequent to military service depends on whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at 3.  
This determination depends upon whether the veteran acquired 
a dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.

VAOPGCPREC 19-97 (1997 O.G.C. Opinion) was prepared in 
response to an inquiry as to under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that such disability or death is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
a lung disease, service connection may be established without 
reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  The 1997 O.G.C. 
Opinion cited a prior 1993 holding that whether nicotine 
dependence was a disease for compensation purposes was an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles.  The threshold question 
was whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
that might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the 1997 O.G.C. Opinion 
held that the determination of whether a veteran is dependent 
on nicotine is a medical issue.    It quoted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) at 243, 
the criteria for diagnosing substance dependence as 
specifically applicable to nicotine dependence. Under those 
criteria, nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or to 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking- 
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was 
clearly to be subjected to the usual underlying criteria for 
well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim were not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.
 
On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., the whether the 
veteran acquired a dependence on nicotine in service; and 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Turning to the evidence, the Board notes that it has 
considered the veteran's service medical records, records 
from a cardiac catheterization done in March 1991, a letter 
from Dennis J. Bauman, M. D. dated September 1997, a nicotine 
questionnaire filled out by the veteran and filed with the RO 
in October 1997 and an ECG report from August 1999.

The veteran was on active duty from October 1950 to April 
1952.  His service medical records do not contain indication 
of nicotine use, nor is there complaint, treatment or 
diagnosis of heart disease in service.

In March 1991, the veteran underwent an elective cardiac 
catheterization at a VA facility.  He was diagnosed with CAD 
and the catheterization was done for a clinically silent 
anteroseptal and inferior myocardial infarction incidentally 
found on a prior ECG.  At that time, his pertinent medical 
history included hypertension for four years, diabetes 
mellitus, and hypercholesterolemia for four years.  His risk 
factors were listed as hypertension, diabetes mellitus, 
hypercholesterolemia, sex, age and family history.  The 
veteran's social history of smoking two packs per day for 30+ 
years was also recorded.

Dr. Bauman wrote in September 1997 that the veteran had a 
diagnosis of CAD.  He noted that the veteran had a background 
of diabetes mellitus and hyperlipidemia.  In the early 1990s, 
the veteran had evidence of an anterior wall myocardial 
infarction noted on a routine interim ECG without any 
clinical correlate.  He had generally done well with 
conservative treatment, i.e. not surgical, but the veteran 
did feel that he had developed, over the prior few months, 
exertional dyspnea that was mild but a still a change.  A 
long history of atypical chest pain was recorded.  The 
veteran's social history again contained note of the veteran 
having smoked 2 packs of cigarettes per day for probably 45 
years before quitting 5 years before.  After examination, the 
veteran was diagnosed with hyperlipidemia, diabetes mellitus, 
and CAD, status post clinically silent anterior wall 
myocardial infarction with moderately reduced left 
ventricular systolic function, relatively mild but new 
exertional dyspnea and very atypical chest pain.

The veteran also filled out a nicotine use/dependence 
questionnaire in October 1997.  He indicated that he used 
cigarettes for forty-two years and that he started during 
basic training in November 1950.  He further specified that 
he began by smoking about a pack a week but that when he quit 
smoking in August 1992 he was smoking two packs per day.  He 
first became aware of his disability in 1990 when he was told 
that he had high blood pressure and an ECG showed a silent 
myocardial infarction.  He did not have a family history of 
CAD and his occupation before service was as breakman and 
electrician's helper for the railroad.  

The final medical evidence in the claims file is the report 
of an August 1999 ECG which showed sinus bradycardia with 
sinus arrhythmia, left axis deviation, right bundle branch 
block and anteroseptal infarction, age undetermined.

The Board first observes that there is no medical evidence of 
a diagnosis of nicotine dependence of record.  As such, 
service connection cannot be established for nicotine 
dependence as the veteran has not submitted a well grounded 
claim.  His service medical records do not show any use of 
tobacco in service, nor do they diagnose the veteran with 
nicotine dependence.  Further, while subsequent doctors have 
noted the veteran's long history of nicotine use, and the 
Board notes the report of both the veteran and his wife of 
the use of tobacco in service, there is no medical diagnosis 
of nicotine dependence.  Thus, the veteran's claim of 
entitlement to service connection for nicotine dependence 
must be denied as there is no diagnosis of a current 
disability.

Similarly, the veteran's claim of entitlement to service 
connection as secondary to inservice tobacco use must also be 
denied as not well grounded.  While there is lay evidence of 
tobacco use in service and a current diagnosis of a 
disability, i.e. CAD, the file does not contain nexus 
evidence between this tobacco use and the current disability.  
The VA doctors have noted that the veteran smoked for forty-
five years, but the medical evidence does not provide an 
opinion linking his CAD to smoking, let alone inservice 
smoking.  It is pertinent to note that the veteran was on 
active duty for less than two years and the medical evidence 
indicates a smoking history that spans decades.  The 
veteran's risk factors were listed as hypertension, diabetes 
mellitus, hypercholesterolemia, sex, age and family history, 
but not the use of tobacco.  Even assuming smoking as a risk 
factor, there is no medical evidence that suggests the 
veteran's heart disease is causally linked to his smoking 
cigarettes during his less that 2 years of service.  In light 
of the foregoing, the Board must deny this aspect of the 
veteran's claim as not well grounded as well.

Finally, the Board has also considered whether the veteran is 
entitled to service connection for CAD on any other theory of 
entitlement to service connection.  However, this claim must 
also be denied as not well grounded, for the same reason as 
discussed above.  While the veteran has a current diagnosis 
of CAD, there is no evidence that he experienced heart 
disease in service, nor is there current medical evidence 
linking the veteran's heart disease to any incident of 
service.

The Board observes that the veteran and his wife have 
indicated that his current CAD is related to smoking in 
service.  However, the Board notes that where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the records does not 
reflect that the veteran or his wife possesses the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of nicotine dependence or CAD, 
these lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App.  379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for CAD and nicotine 
dependence are denied as not well grounded.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

